Per Curiam.

The lease of the premises was executed in duplicate for the term of two years from the first day of October, 1899. The copy retained by the plaintiffs provided that the yearly rent be paid in equal monthly payments in advance on the first day of each and every month. The copy retained by the defendant provided that the yearly rent be paid in equal monthly payments on the • day of each and every month. Possession under the lease and nonpayment of the rent sued for was admitted.
The defendant insists that under the lease the rent is due on the last day of the month and hence that the action was prematurely brought. The action is brought to recover the rent for the months of June, July and August, 1900, and was commenced on August 11, 1900. It thus appears that if there were any *815force whatever in the point raised by the defendant, that at least the rent for the months of June and July was due at the time the action was commenced, but we are of opinion that there is no> merit in the point made. Both leases provide that the term shall commence on the first day of October, and that the yearly rent is to be paid in equal monthly payments in advance, and if no date was fixed in the copy retained by the plaintiffs, it would follow that the monthly rent payable in- advance is due and payable on the first day of the month.
The judgment appealed from should be affirmed, with costs.
Present: Corlan and O’Dwyer, JJ.
Judgment affirmed, with costs.